PER CURIAM.
This controversy involved a fence dividing the respective property of the litigants. It had been erected some years ago at ap-pellee’s expense. Appellant maliciously and without justification destroyed one section of the fence, thereby causing another section to collapse. The court entered a finding for appellee. The only question of any substance before us on this appeal is the amount of damages awarded. We have carefully considered the entire record, and in view of appellant’s wrongful act, we cannot say that the damages were excessive.
Affirmed.